DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.  

Notice to Applicant
In response to the communication received on 12/21/2020, the following is a Non-Final Office Action for Application No. 16431671.  

Status of Claims
Claims 2-21 are pending.
Claim 1 is cancelled. 

Response to Amendments
Applicant’s amendments have been fully considered.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  Further, Examiner maintains acknowledgment that Applicant will consider filing a terminal disclaimer should it be necessary at a time when the application is otherwise in condition for allowance.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan et al. (US 20080046446 A1) hereinafter referred to as Sundararajan in view of Mueller et al. (US 20060041457 A1) hereinafter referred to as Mueller.   

Sundararajan teaches:
Claim 2. A method comprising: 
receiving, by one or more servers of a payment processing service (PPS) and from merchant devices of a plurality of merchants, transaction data corresponding to transactions of the plurality of merchants; receiving, by the one or more servers, information regarding an item to be associated with an inventory of a merchant of the plurality of merchants (¶0058 The compiled data set can contain, e.g., 1078 sellers, with an average level of experience of, e.g., 4,932 postings. Of the 1078 exemplary sellers in the data set, 122 of them successfully completed transactions during the exemplary 180-day period, while the remaining sellers acted only as participants in the market, without actually selling a product ¶0106 An exemplary block diagram of a system for modeling an electronic market based on the online reputation of sellers according to one exemplary embodiment of the present invention is shown in FIG. 8. Such ; 
using the transaction data, processing, by the one or more servers, payments for the transactions; using the transaction data, determining, by the one or more servers, that the merchant is substantially similar to another merchant of the plurality of merchants (¶0055 Given that the compiled data set has information on most or all transaction and seller IDs during the course of a product's listing life-cycle (e.g., from the time the product was first listed for sale until the time the product was sold) the details of the competitors for any given seller can be inferred from the compiled data set. Mining the data set can therefore yield a compilation of competitors' prices, competitors' ratings over different time periods, competitors' product condition, and the resultant price premium at which each transaction has been made.); 
responsive at least in part to determining that the merchant is substantially similar to the other merchant, determining, by the one or more servers and based at least in part on a subset of the transaction data that is associated with transactions of the other merchant and the information regarding the item, a recommended price for the item, wherein the recommended price comprises a price charged by the other merchant for a same or similar item; and causing presentation, by the one or more servers and on a merchant device of the merchant, of the recommended price (¶0047 Accordingly, FIG. 2 shows a schematic diagram of a procedure according to one exemplary embodiment of the present invention for identifying factors that may influence the price premiums of a seller in an electronic market. Since buyers can choose sellers based on a comparison of their expected utility to the price charged by a seller, it may be beneficial and possible for the seller with a better reputation to charge a higher price for the same product and still successfully make a sale. Thus, with the use of a better reputation described above, exemplary reputation systems may affect the outcomes, e.g., price premiums 200, in an electronic market in the following exemplary ways: (a) sellers with a higher numerical reputation score (205) may have higher price premiums associated with their successful transactions; (b) sellers with a higher number of prior transactions (210) may have higher price premiums associated with their successful transactions; and/or (c) sellers with a higher frequency of positive words associated with fulfillment characteristics (215) may have higher price premiums associated with their successful transactions).  

receiving, by the one or more servers, information regarding an item to be associated with an inventory of a merchant of the plurality of merchants (¶0045 The next unit of the joint business plan is the merchandising unit 220, which is responsible for the coordination of product selection and pricing 221. This unit 220 may conduct an initial product screen for products to be offered at the individual retailers; suggest stocking levels; provide retailers with access to web-based product fitment data available on the program website; provide the retailer with an analysis of the tire inventory and stock rotation; and develop initial recommended stock levels for warehouses based on customer retailers locations, penetration, probability of sales, fitment information, competitive information, availability and price….).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for forming business alliances of Mueller with the system for incorporating qualitative and quantitative information into an economic model of Sundararajan for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Sundararajan ¶0014 teaches that it is desirable to provide a model, system, method, software arrangement and computer-accessible medium for identifying different dimensions of textual and other feedback in online reputation systems, and characterizing their influence on the pricing power of sellers; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Sundararajan teaches an economic model that can relate to the reputation of sellers in an electronic market to the pricing power of the sellers, and Mueller teaches a merchandising unit which is responsible for the coordination of product selection and pricing; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Sundararajan at least the above cited paragraphs, and Mueller at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for forming business alliances of Mueller with the system for incorporating qualitative and quantitative information DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Sundararajan teaches:
Claim 3. The method of claim 2, wherein causing presentation of the recommended price comprises causing presentation of the recommended price via a user interface of a display associated with the merchant device of the merchant (¶0047 Accordingly, FIG. 2 shows a schematic diagram of a procedure according to one exemplary embodiment of the present invention for identifying factors that may influence the price premiums of a seller in an electronic market. Since buyers can choose sellers based on a comparison of their expected utility to the price charged by a seller, it may be beneficial and possible for the seller with a better reputation to charge a higher price for the same product and still successfully make a sale. Thus, with the use of a better reputation described above, exemplary reputation systems may affect the outcomes, e.g., price premiums 200, in an electronic market in the following exemplary ways: (a) sellers with a higher numerical reputation score (205) may have higher price premiums associated with their successful transactions; (b) sellers with a higher number of prior transactions (210) may have higher price premiums associated with their successful transactions; and/or (c) sellers with a higher frequency of positive words associated with fulfillment characteristics (215) may have higher price premiums associated with their successful transactions).  

Sundararajan teaches:
Claim 4. The method of claim 2, further comprising: determining, by the one or more servers and based at least in part on the transaction data corresponding to the transactions of the plurality of merchants, that a first quantity of the item was sold at a first price during a first time period and that a second quantity of the item was sold at a second price during the first time period; based at least in part on determining that the first quantity of the item was sold at the first price during the first time period and that the second quantity of the item was sold at the second price during the first time period, estimating, by the one or more servers, an estimated sales volume of the item, wherein the estimated sales volume comprises an estimated quantity of the item that would be sold during a second time period if priced at the recommended price; and causing presentation of, by the one or more servers on the merchant device of the merchant, the estimated sales volume of the item at the recommended price (¶0047 with the use of a better reputation described above, exemplary reputation systems may affect the outcomes, e.g., price premiums 200, in an electronic market in the following exemplary ways: (a) sellers with a higher numerical reputation score (205) may have higher price premiums associated with their successful transactions; (b) sellers with a higher number of prior transactions (210) may have higher price premiums associated with their successful transactions; and/or (c) sellers with a higher frequency of positive words associated with fulfillment characteristics (215) may have higher price premiums associated with their successful transactions.).  

Sundararajan teaches:
Claim 5. The method of claim 3, further comprising: causing presentation of at least one interactive graphic element via the user interface concurrently with the recommended price; and in response to a user input associated with the at least one interactive graphic element, causing presentation, via the user interface, of an estimated sales volume for the item at a different price than the recommended price (¶0035 Another exemplary embodiment of a model according to the present invention may be provided for analyzing the influence of textual information posted by users (e.g., travelers on web-based travel sites) on the prices of hotels at a destination, and/or the volume of tourist travel to that destination. Another exemplary embodiment of the model may be provided for analyzing the influence of reviews of restaurants posted by certain users (e.g., prior diners) on the prices charged by these restaurants, or the fraction of tables that are occupied on average. ¶0108 The program 840 may also include a module including coded instructions, which, when executed by the CPU 805, can cause the computing device 800 to provide graphical user interfaces ("GUI") for the user to interact with the computing device 800, and direct the flow of the program 840).  

Sundararajan teaches:
Claim 6. The method of claim 5, wherein the at least one interactive graphic element includes a sliding scale of prices and a slider element, and wherein the user input comprises movement of the slider element along the sliding scale (¶0056 The numerical ratings can be provided, e.g., on a scale of one to five stars, and can be averaged to provide an overall score for each seller. Similar averages may also be reported on the XML feeds over the last 30, 90, and 365 .  

Sundararajan teaches:
Claim 7. The method of claim 3, further comprising: based at least in part on receiving an indication of a first user input to the user interface representing a change in one or more factors for determining the recommended price, causing presentation of an updated recommended price; and based at least in part on receiving a second user input to the user interface, setting a currently presented price as a selected price for the item (¶0047 Accordingly, FIG. 2 shows a schematic diagram of a procedure according to one exemplary embodiment of the present invention for identifying factors that may influence the price premiums of a seller in an electronic market. Since buyers can choose sellers based on a comparison of their expected utility to the price charged by a seller, it may be beneficial and possible for the seller with a better reputation to charge a higher price for the same product and still successfully make a sale… ¶0055 Mining the data set can therefore yield a compilation of competitors' prices, competitors' ratings over different time periods, competitors' product condition, and the resultant price premium at which each transaction has been made.).  

Sundararajan teaches:
Claim 8. The method of claim 7, wherein the one or more factors includes a cost for the item paid by the merchant, a desired profit margin, a characteristic of a desired buyer, or a business model associated with the merchant (¶0112 …Further the effect of each dimension-modifier pair on economic outcomes can be estimated in step 965 by statistically aggregating across the entities. For example, this can be done by estimating an ordinary least-squares regression with an economic variable such as price, price premium, revenue or profit as the dependent variable, each dimension-modifier pair as a binary independent variable, and the weights as the coefficients of the independent variables.).  

Sundararajan teaches:
Claim 9. The method of claim 2, wherein determining that the merchant is substantially similar to the other merchant comprises: determining, based at least in part on the transaction data corresponding to the transactions of the plurality of merchants, that at least one of: the merchant device of the merchant is within a predetermined proximity to a second merchant device of the other merchant; the merchant and the other merchant are in a same merchant category; the merchant and the other merchant each sold one or more instances of a same item; or the merchant and the other merchant each sold one or more items of a same or similar item type (¶0097 (a) Delivery and Contract Fulfillment (705): the reputation for consistent, fast, and seamless delivery of a product considerably increases the overall pricing power of a seller. The extent of order fulfillment and the speed at which it is executed, can be important in such transactions. In contrast, problems with shipping, such as items being sent to the wrong address or even instances of outright fraud such as products that never arrived or were received, can be a major source of frustration for the buyers. …As indicated in the results, reneging significantly hurts the likelihood of a seller to achieve a price premium over its competitors in future transactions.).

As per claims 10-16, the system tracks the method of claims 2-3 and 5-9, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 2-3 and 5-9 are applied to claims 10-16, respectively.  Sundararajan discloses that the embodiment may be found as a system (Fig. 1).

As per claims 17-21, the non-transitory computer-readable media tracks the method of claims 2, 9, 3, 4 and 7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 2, 9, 3, 4 and 7 are applied to claims 17-21, respectively.  Sundararajan discloses that the embodiment may be found as non-transitory computer-readable media (Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS GILLS/Primary Examiner, Art Unit 3623